Citation Nr: 1800542	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include arthritis.

2.  Entitlement to service connection for a right knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO, inter alia, granted service connection for atrophic right testicle, assigning an initial noncompensable (zero percent) rating effective August 5, 2010 (the identified date of claim), and denied service connection for a right knee disability, a lumbar spine disability, syncope, and chest pain/pressure.

Regarding the characterization of these issues, the Board notes that in a series of communications in January 2012, the Veteran requested reconsideration of his service connection claims and re-evaluation of his service-connected atrophic right testicle.  In response, the RO issued an April 2012 rating decision denying reopening of the claims for service connection for a right knee disability, a lumbar spine disability, syncope, and chest pain/pressure.  The Veteran then filed a notice of disagreement (NOD) in May 2012, and the RO issued a statement of the case continuing a noncompensable rating for atrophic right testicle, as well as the denials of service connection for a right knee disability, a lumbar spine disability, syncope, and chest pain/pressure.  In June 2014, the Veteran filed a substantive appeal (via a VA Form 9).  Significantly, however, the Veteran's May 2012 NOD was received within a year of the initial January 2012 rating decision and can be reasonably construed to signal disagreement with the initial rating assigned for atrophic right testicle and the initial denials of service connection for a right knee disability, a lumbar spine disability, syncope, and chest pain/pressure, even though it was filed shortly after the April 2012 rating decision.  Thus, the Board will characterize these matters of service connection de novo and the matter regarding atrophic right testicle as a higher initial rating claim-all of which were also timely perfected.

In September 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During that hearing, on the record and in a written statement, the Veteran withdrew three issues from appellate consideration-entitlement to an initial compensable rating for atrophic right testicle, entitlement to service connection for syncope, and entitlement to service connection for chest pain/pressure.  See September 2017 Board Hearing Transcript, p. 2; September 2017 Statement in Support of Claim (VA Form 21-4138).  Thereafter, in a September 2017 letter, the agency of original jurisdiction (AOJ) notified the Veteran that his appeal as to these three issues had been withdrawn.  As such, these issues are no longer before the Board on appeal.  See 38 C.F.R. § 20.204(b) (2017) appeals may be withdrawn on the record during a hearing).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability, to include arthritis, is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's right knee disability, to include arthritis, is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, lumbar spine disability, to include arthritis, was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, right knee disability, to include arthritis, was incurred in service.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there are multiple diagnoses of lumbar spine and right knee disorders, to include arthritis, shortly before and since the Veteran filed his original claims seeking compensation for lumbar spine and right knee disabilities in August 2010.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  For instance, March and August 2010 MRI reports of the right knee from the Carolina Musculoskeletal Institute indicated diagnoses of mild patellofemoral joint arthritis and patellofemoral joint chondromalacia.  An October 2010 letter from the Veteran's private doctor, Dr. P.F., indicated diagnoses of lumbar spine and right knee arthritis.  A March 2011 VA contracted examination report contained diagnoses of lumbar strain and status post meniscus repair of the right knee.  A November 2012 X-ray report from Beaufort Memorial Hospital contained an impression of mild degenerative change of the lumbar spine, and a November 2012 VA MRI report contained an impression of diskal herniations of the lumbar spine.  Although the record also shows diagnoses of only low back and right knee pain, such as in December 2013 and October 2012 VA primary care notes, the other evidence containing diagnoses of lumbar spine and right knee conditions reflects that the Veteran has met the current disability requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met).  The current disability requirement has thus been met with regard to each claim. 

In addition, the Veteran has asserted that he suffered injuries to his back and right knee in service.  The Veteran's service treatment records reference such injuries, as well as symptoms, treatment, and diagnoses relating to the back and right knee.  In this regard, in April 1986, the Veteran was seen in the emergency room for lower back pain, which he reported began after weight lifting in the gym, and he was diagnosed with a back strain and placed on restricted duty.  In May 1986, the Veteran went to the emergency room complaining of back pain but left without being seen.  In June 1986, the Veteran was treated for lower back pain, which he reported began after heavy lifting at work, and was diagnosed with a musculoskeletal strain.  In July 1986, the Veteran was treated for right knee pain from twisting his right knee, diagnosed with medial collateral ligament strain, and issued a knee brace and crutches.  In January 1987, the Veteran was again treated for lower back pain and was diagnosed with lumbar spine strain.  In June 1987, the Veteran was treated for a sore back and was diagnosed with a muscle strain.  In a June 1987 separation report of medical history, with regard to his present health, the Veteran indicated that he had a back strain and was taking medication for it.  He also endorsed having recurrent back pain.  Therefore, the Veteran has met the in-service injury or event requirement. 

The remaining question in this case is therefore whether there is a nexus between the current lumbar spine and right knee disabilities and the in-service injuries, symptoms, treatment and diagnoses relating to the back and right knee.  There is only one medical opinion directly addressing this question, a November 2011 VA contracted medical opinion, in which the providing medical professional opined that it was less than likely that the Veteran's current lumbar spine and right knee disabilities were related to an in-service event.  With regard to the lumbar spine, the VA contracted medical professional reasoned that there were no reference to a knee condition in the service treatment records, that the service separation examination indicated that lower extremities were normal, and that post-service records indicated that a right knee injury occurred in 2009.  With regard to the right knee, the VA contracted medical professional reasoned that there was a 34 year time gap without reference to a back condition (i.e., no "longitudinal trend of subjective complaints and objective findings"), that a muscular strain in a 23-year-old soldier would resolve, that the service separation examination indicated a normal spine, and that post-service records indicated that injury to the back occurred in 1998.  

However, the rationale is flawed for two reasons.  First, normal findings as to the spine and lower extremities upon separation from service are not in and of itself fatal to the claims for service connection for lumbar spine and right knee disabilities.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); 38 C.F.R. § 3.303(d).  Second, contrary to the VA contracted medical professional's rationale, the Veteran testified that he continuously experienced lower back and right knee pain since his in-service injuries, and that his lower back and right knee pain never resolved since those injuries, to include at the time of and leading up to the 1998 and 2009 post-service incidents that aggravated his already injured lumbar spine and right knee.  Also, contrary to the VA contracted medical professional's rationale, the Veteran was diagnosed with a right knee condition in service (i.e., medical collateral ligament strain), and Dr. P.F. stated that he had treated the Veteran for 30 years for various medical conditions, to include right knee problems/arthritis and lower back pain due to lumbar strain and arthritis, in an October 2010 letter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In contrast, the Veteran has indicated that he has had lower back and right knee pain continuously since his in-service injuries.  The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current lumbar spine and right knee disabilities and the in-service injuries, symptoms, treatment and diagnoses relating to the back and right knee.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  Moreover, in his October 2010 letter, not only did Dr. P.F. indicate that he had treated the Veteran for 30 years for various medical conditions, to include right knee problems/arthritis and lower back pain due to lumbar strain and arthritis, he also indicated that these various medical conditions also included conditions listed in his military service records.  This letter therefore tends to also support a relationship between the current lumbar spine and right knee disabilities and the in-service injuries, symptoms, treatment and diagnoses relating to the back and right knee.  Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's lumbar spine and right knee disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine and right knee disabilities, to include arthritis, is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, to include arthritis, is granted.

Entitlement to service connection for a right knee disability, to include arthritis, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


